FRUGÉ, Judge
(dissenting).
I respectfully dissent.
It is well settled that building restrictions should be strictly construed in favor of the unencumbered use of the property. McGuffy v. Weil, 240 La. 758, 125 So.2d 154; Salerno v. DeLucca, 211 La. 659, 30 So.2d 678.
In the case before us the covenant is clear when it provides that “in any event, if no suit to enjoin the erection of such building or the making of such alterations has been commenced prior to the completion thereof, such approval will not be required and this covenant will be deemed to have been complied with.” .The very purpose of this provision is to prevent a property owner in the subdivision from sitting by and watching his neighbor complete a building and then, only after completion of the building, complain and bring a suit to have the building destroyed.
It is my opinion that under the clear and express provisions of the covenant plaintiffs lost whatever rights they may have had under the restrictions in not seeking relief by timely filing this suit before the building was completed.
On Application for Rehearing.
En Banc. Rehearing denied.
FRUGÉ, J., votes for rehearing.